Citation Nr: 0841950	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-38 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied the benefits sought 
on appeal.  The veteran appealed that decision to the Board, 
and the case was referred to the Board for appellate review.

The veteran was afforded a personal hearing at the RO before 
the undersigned in July 2008.  A transcript is associated 
with the claims file.  The record also reflects that evidence 
has been submitted directly to the Board, accompanied by a 
waiver of having this evidence initially considered by the 
agency of original jurisdiction (AOJ) in accord with 38 
C.F.R. § 20.1304. 


FINDING OF FACT

Degenerative joint disease of the lumbar spine did not 
manifest in service or within one year of service discharge 
and is not shown to be causally or etiologically related to 
service.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was not 
incurred in active service, nor may it be presumed to have 
been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1153, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in May 2006.  Specifically 
regarding VA's duty to notify, the notifications to the 
veteran apprised him of what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The veteran was 
also apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the veteran's service medical 
records, VA medical records, and private medical records have 
been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
Board notes that the veteran was afforded a VA examination in 
connection with his claim.  See 38 C.F.R. § 3.159(c)(4).  The 
veteran contends that the VA examination was inadequate.  See 
March 2007 notice of disagreement.  In this case, the Board 
afforded the veteran a VA spine examination in which the 
claims file and service records were reviewed by the 
examiner.  Therefore, the Board concludes that the 
examination was adequate and that VA's duty to assist has 
been met.

In summary, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

B.  Law and Analysis 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  Service connection may also be granted for 
certain chronic diseases, degenerative joint disease, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran contends that he is eligible for 
service connection for a low back disorder.  He surmises that 
his disorder was caused by his in-service job which entailed 
unloading and loading trucks.  See July 2008 hearing 
transcript.

Turning to the merits of the veteran's claim, the record 
clearly establishes the presence of a current diagnosis of 
low back disability.  Specifically, records and reports from 
the Florida Department of Corrections (DOC), private care 
providers, and VA, to include an October 2006 VA examination, 
document a diagnosis of degenerative disc disease and 
degenerative joint disease of the lumbar spine.  Element (1) 
of the Pond  analysis has therefore been met.

As to element (2) of Pond, medical evidence of an inservice 
low back injury/problem has been established.  The veteran's 
September 1971 entrance examination is silent with regard to 
a back disorder, back pain or back injury.  Further, although 
he provided a history of a preservice motorcycle accident, he 
denied any back pain or back disorder.  However, beginning in 
June 1972 service treatment record document that the veteran 
was seen on a repeated basis for complaints of low back pain.  
In June 1972, the veteran reported low back pain for the past 
three hours and that the pain began while lifting heavy 
objects.  Subsequent treatment records dated in October and 
November 1972 document the veteran's repeated complaints of 
low back pain, and that he was diagnosed as having low back 
strain.  The Board notes that a November 22, 1972 orthopedic 
clinic service record indicated that the veteran reported 
that he had back pain during roofing work which he did for 
three years prior to service, and that his pain was 
aggravated by a motorcycle accident while in active service.  
In a January 1973 separation examination report, the veteran 
reported a mild back strain.  His spine was found to be 
normal, however.  In a March 6, 1973 service treatment 
record, the veteran reported that he had back pain in the 
upper back for one week.  A March 21, 1973 physical profile 
service record noted back strain.  In a March 21, 1973 
orthopedic clinic service record, the veteran reported that 
his back pain had not improved.  The examiner noted that the 
veteran had not been doing his back exercises.


Establishing that there is medical evidence of a current 
disorder (degenerative joint disease of the lumbar spine) and 
medical evidence of an in-service incurrence or aggravation 
of an injury of the low back, the Board turns its attention 
to the final element of Pond - whether there is medical 
evidence of a nexus or relationship between the current 
disorder and the in-service disease or injury.  The Board 
finds that a preponderance of the evidence is against this 
aspect of the veteran's claim.  

While service treatment records clearly document the 
veteran's complaints of low back pain and diagnosis of low 
back strain, there is no evidence of treatment or diagnosis 
of degenerative joint disease of the lumber spine.  X-rays 
taken in service were repeatedly shown as normal.  The first 
diagnosis of degenerative joint disease and/or degenerative 
disc disease of the lumbar spine is not shown until January 
2006, which is over 30-years post-service.  Indeed, the first 
reference to post-service treatment for low back disability 
is not documented until 2002.  The Board does acknowledge the 
veteran's July 2008 hearing testimony indicating that he 
sought treatment as early as 1988 while at the DOC.  However, 
records from the DOC indicate the earliest treatment for back 
pain was in December 21, 2005 and that the veteran reported 
no problems with his back on December 6, 2005 and December 
12, 2004.  See December 2005 DOC treatment record; see DOC 
screening reports.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a low 
back disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first post-service 
complaints or symptoms of a low back disorder is itself 
evidence which tends to show that the veteran's current 
lumbar spine disability did not have its onset in service or 
for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  

Consideration has also been given to the medical opinions 
that have been obtained.  Significantly, following a complete 
review of the medical record, to include the service 
treatment records, and physical examination, a VA examiner 
opined that he could not resolve the question as to whether 
the veteran's degenerative joint disease of the lumbar spine 
was related to his active without resort to mere speculation 
because the veteran had back strains from a motor vehicle 
accident and roofing work 3 years before service.  See VA 
examination report, dated October 2006.  However, the 
examiner specified that there was no documentation of ongoing 
back problems until the recent records from Florida 
Department of Corrections.  He also noted that back strain 
does not normally progress to degenerative joint disease.

As to the evidence favorable to the veteran's claim, the 
Board attention is drawn to a July 2008 letter from D.B.M., 
D.C..  Dr. M. reported that the veteran was treated in his 
office from November 12, 2007 to February 22, 2008 for 
injuries he sustained as a result of a motor vehicle accident 
which occurred on October 31, 2007.  He stated that the 
accident was an exacerbation of the veteran's pre-existing 
condition.  He noted that the veteran had suffered an injury 
during service unloading trucks and that the diagnosis was a 
back strain.  Dr. M. further stated that the veteran has 
signs of osteoarthritis confirmed by x-rays in his cervical 
and lumbar spine which are not from the motor vehicle 
accident, but from his previous injury while in the military.  
He opined that 51 percent of the veteran's injuries are more 
likely related to the injury that he sustained while in the 
military.  

In the present case, the Board affords greater weight to the 
October 2006 VA examination.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the credibility and weight to be attached 
to such opinions are within the province of the Board as 
adjudicators).  Although he stated he could not give an 
opinion with out resort to speculation, the examiner clearly 
indicated that a back strain does not normally progress to 
degenerative joint disease, and that there was a complete 
absence of evidence of complaints or treatment for low back 
disability for many years post service.  This opinion was 
based on a complete review of the claims file, to include the 
service treatment records.  By contrast, while only slightly 
more definitive, the opinion made in July 2008 private 
chiropractor's letter was based on an incomplete record.  
There is nothing in the record to suggest that any medical 
evidence was reviewed by Dr. M. that dated prior to 2007.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  It is 
also noted that the VA examination was conducted by physician 
while the July 2008 letter was submitted by a chiropractor.  
See Sklar v. Brown, 5 Vet. App. 140 (1993). 

With respect to the veteran's own contentions that he has 
been experiencing chronic low back pain since service, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In any event, the Board finds that the veteran's lay 
statements are outweighed by post-service treatment records 
(indicating a disorder that began years after service) and 
the VA medical opinion cited above.  The Board again finds it 
to be particularly significant the veteran first filed a 
claim for service connection for low back disability in April 
2006, almost over three decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

Finally, to the extent that there is a question as to whether 
the veteran had a preexisting back disability that was 
aggravated by his military service, the Board notes that 
veteran's was found to be normal on his service entrance 
examination and thus the presumption of soundness applies.  
This presumption can not be rebutted unless there is clear 
and unmistakable evidence that the low back disorder pre-
existed and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  The Board finds that there is 
not clear and unmistakable evidence that the veteran's low 
back condition pre-existed service.  Although the veterans 
reported medical history from service entrance noted a 
motorcycle accident and service treatment records noted back 
pain in his pre-service employment as a roofer, there is no 
evidence indicating the veteran had degenerative joint 
disease of the lumbar spine prior to service.

In sum, although the veteran does have degenerative joint 
disease of the lumbar spine, competent medical evidence does 
not establish that the disability was incurred or aggravated 
in service, or manifested within a year following the 
veteran's separation from service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the veteran has degenerative joint disease of 
the lumbar spine that is etiologically related to active 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


